Citation Nr: 0807226	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  97-31 207	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by low blood pressure.

3.  Entitlement to an effective date prior to August 31, 
2000, for the grant of service connection for a bipolar 
disorder with psychotic features.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to April 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Newark RO.  A Travel Board hearing was 
held in October 1998 before one of the undersigned Veterans 
Law Judges.  In August 1999, that judge issued a decision 
that, in part, decided two of the issues on appeal on the 
merits, and remanded the remaining issue for further 
development.

By an August 2002 letter, the RO advised the veteran that due 
to a change in the law (enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA)), the issues were going to be 
re-adjudicated "de novo" (because those finally decided had 
been denied as not-well-grounded, a standard of review 
nullified by the VCAA).  See Historical and Statutory Notes 
following 38 U.S.C.A. § 5107, Effective and Applicability 
Provisions, 2000 Acts (b) (2002).

The case was again before the Board in June 2005, when it was 
remanded (by a Veteran's Law Judge who did not conduct a 
hearing in this case or address a motion in the matter) 
solely for the purpose of affording the veteran another 
Travel Board hearing.  Such hearing was held before another 
of the undersigned in January 2006.  The transcripts of both 
hearings are associated with the claims file.  In May 2006, 
the Board remanded the case for additional notice and 
development.  

A July 2007 rating decision granted service connection for 
the veteran's psychiatric disability.  The United States 
Court of Appeals for the Federal Circuit has held that the 
RO's award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the veteran's notice of disagreement on such issue (i.e., 
service connection for a psychiatric disorder).  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In August 2007, 
the veteran submitted a notice of disagreement (NOD) with the 
effective date assigned for that grant of service connection.  

Because the judges who conducted hearings in these matters 
are each required to participate in the decision, the appeal 
has been assigned to a panel of three Veterans Law Judges 
(including both who conducted hearings).  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.707 (2007).

The matter of entitlement to an effective date prior to 
August 31, 2000, for the grant of service connection for a 
psychiatric disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and a preponderance of the evidence 
is against a finding that the veteran's current low back 
disability is related to his service.

2.  It is not shown that the veteran has a disability entity 
manifested by low blood pressure.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Service connection for a disability manifested by low 
blood pressure is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  June 2001, August 2002, January 2005, 
June 2006, August 2006, and September 2006 letters from the 
RO informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of these claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession and was provided notice 
regarding disability ratings and effective dates of awards.  
September 1997 and September 2004 statements of the case 
(SOCs) and February 2004, January 2005, and July 2007 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of these claims.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond after notice was given.  In July 2006, he 
indicated that he had no additional information or evidence 
to submit.  The claim was thereafter re-adjudicated.  See 
July 2007 SSOC.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it so alleged.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file; VA has 
obtained all pertinent/identified records that could be 
obtained; and all evidence constructively of record has been 
secured.  The veteran was afforded VA examinations.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   

II.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If certain chronic 
diseases (including arthritis) are manifested to a 
compensable degree within a specified postservice period (one 
year for arthritis), they may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

A.  Low Back 

The veteran's SMRs contain a single reference to the low 
back.  In November 1973, he reported that he had had low back 
pain for three days.  On examination at that time there was 
full range of back motion with some discomfort.  Treatment 
included heating pads and exercises.  The remaining SMRs are 
silent for low back complaints, findings, or diagnosis.

January 1989 private X-rays of the lumbosacral spine were 
interpreted as normal except for some evidence of spina 
bifida at S1.  

An October 1989 VA record notes the veteran complained of low 
back pain, but examination findings were negative.  A 
psychiatric consultation was recommended.

On August 1990 VA examination, the veteran complained of low 
back pain, but no diagnosis was made.

On August 1993 VA examination, the veteran reported 
intermittent aching in his back, and that it occurred with 
stress or anxiety.  There was no objective evidence of a back 
disorder.

An April 1996 record notes complaints of back pain, without 
any objective findings.  A May 1996 VA medical record notes 
that the veteran reported having low back pain for one week, 
and that he had a history of chronic low back pain.  The 
assessment was anxiety.  September 1996 X-rays of the lumbar 
spine were normal.  

In November 2000, a VA physician's assessment was that the 
veteran's low back pain complaints were likely due to 
degenerative joint disease (DJD).  A December 2000 bone scan 
was normal.  

In June 2002, the veteran reported that after going biking he 
developed a right buttock ache that radiated to his groin.  
He added that he had acupuncture earlier that day, which 
relieved the discomfort.  

In April 2004 the veteran complained of a one week history of 
acute low back pain that transversed his back to the right 
groin and right leg.  He denied trauma.  April 2004 VA X-rays 
of the lumbosacral spine were normal.  A May 2004 MRI 
revealed significant disc herniation at L4-L5 and mild 
bilateral facet joint degeneration.  His complaints continued 
through May and June 2004.

It is clearly established that the veteran now has a chronic 
low back disability; disc herniation and spondylosis have 
been diagnosed.  However, there is no competent (medical) 
evidence that such disability was manifested in, or is 
otherwise related to, his service.  While the veteran did 
have low back complaints in service, they were acute and 
resolved with treatment.  There were no further complaints 
noted in service, and no musculoskeletal system/spine 
abnormalities were noted on service separation examination.  
Furthermore, there is no postservice documentation of lumbar 
spine complaints until 1989 (about 15 years after the 
veteran's discharge from active duty), and there were no 
objective findings of disc herniation or spondylosis until 
2004.  Consequently, service connection for such disability 
on the basis that it was first manifested in service, and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

To establish service connection for his low back disability 
in these circumstances, the veteran must show by competent 
evidence that it is related to an event, injury, or disease 
in service. There is no competent (medical) evidence that 
relates his low back disorders to his service.  
The only medical opinion of record that directly addresses 
the etiology of the veteran's low back disability, the report 
of a September 2006 VA examination, is against his claim.  On 
that examination, he reported that he had low back pain in 
service, but could not recall any specific injury.  Due to 
heavy drug and alcohol use, he could not remember having low 
back pain until he became sober in 1980.  With only April 
2004 and May 2004 X-ray and MRI reports to review, the 
examiner opined that the veteran's low back problems did not 
have their onset 32 years earlier, explaining that if the 
veteran had disc herniation in the 1970s a much more 
significant picture would be expected.  He also commented 
that if the veteran had sustained a significant injury in 
service in the early 1970s that resulted in spondylosis or 
other degenerative joint disease that predisposed him to disc 
herniation, then, again, a more significant X-ray picture 
would be expected.  In October 2006, the September 2006 VA 
examiner had the opportunity to review the veteran's claims 
file, and noted the veteran's single complaint of low back 
pain in service and the absence of subsequent complaints or 
findings until many years after service.  Based on the file 
review, he maintained his previous opinion that the veteran's 
disc herniation did not have its onset in service and that 
there was no indication of a problem in service that 
predisposed him to disc herniation.  He concluded that the 
veteran's current low back problems were not related to 
anything that occurred to him while in service.

The Board finds that the physician's opinion regarding the 
etiology of the veteran's low back disorder is persuasive, as 
he had the opportunity to review the claims file and examine 
the veteran, and provided a clear explanation of the 
rationale for the opinion.  As was noted, there are no 
opinions to the contrary.

Significantly, a long interval between service and the 
initial postservice complaints or findings pertaining to the 
disability for which service connection is sought is, of 
itself, a factor against a finding that the disability is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000) (addressing the matter of whether a 
disability was aggravated by service).  

The veteran's own testimony and statements to the effect that 
his low back disability is related to his service are not 
competent evidence because, as a layperson, he is untrained 
in determining a medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the record, the Board concludes that a preponderance 
of the evidence is against finding that the veteran's current 
low back disorder is related to his service, including the 
low back complaint noted therein.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. §  5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Disability Manifested by Low Blood Pressure 

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim (of service connection).  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran asserts that he has a disability manifested by 
low blood pressure.  In October 1998, he testified that his 
blood pressure went up and down in extremes, and that he had 
a blood pressure problem diagnosed ten years prior.  His SMRs 
are silent for complaint, finding, or diagnosis of low blood 
pressure.  On service entrance examination, his blood 
pressure was 112/64; at separation, it was 135/70.

The first postservice blood pressure reading of record was on 
June 1984 VA examination, at which time his blood pressure 
reading was 136/70.  Extensive medical records from the early 
1980s to 2006 do not mention a finding or diagnosis of low 
blood pressure.  (In fact, a January 1989 record notes that 
the veteran reported a three year history of hypertension, 
and subsequent records throughout the years note that the 
veteran had hypertension diagnosed.)  It is apparent from the 
record that the veteran does not have (and is not shown to 
have ever had) a chronic disability manifested by low blood 
pressure.  Notably, at his January 2006 hearing he testified 
that he did not have low blood pressure.  Without any 
competent evidence that the veteran has a current disability 
manifested by low blood pressure, there is no valid claim of 
service connection for such disability.  See Brammer, supra.  
Hence, this claim must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a disability manifested by low blood 
pressure is denied.


REMAND

A July 2007 rating decision granted service connection for a 
psychiatric disability, to include bipolar disorder with 
psychotic features, rated 100 percent, effective from August 
31, 2000.  In a statement received in August 2007, the 
veteran expressed his disagreement with the effective date of 
that award.  The RO has not had the opportunity to issue an 
SOC in the matter.  Under governing caselaw, the Board is 
required to remand this matter to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue an appropriate SOC as 
to the matter of whether an earlier 
effective date is warranted for the grant 
of service connection for the veteran's 
psychiatric disability.  The veteran 
should be advised that, for the Board to 
have jurisdiction in the matter, he must 
timely file a substantive appeal 
responding to the SOC.  If he files a 
timely substantive appeal, the matter 
should be returned to the Board for 
appellate review.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________       
_______________________________
  JACQUELINE E. MONROE                             ANDREW J. 
MULLEN
         Veterans Law Judge,                                       
Veterans Law Judge,
   Board of Veterans' Appeals                            
Board of Veterans' Appeals


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


